720 F.2d 1227
UNITED STATES of America, Plaintiff-Appellee,v.William D. RIGGS, Defendant-Appellant.
No. 82-5494Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
Dec. 2, 1983.

Quentin Till, court appointed, Jacksonville, Fla., for defendant-appellant.
Robert W. Merkle, Curtis Fallgatter, Asst. U.S. Attys., Jacksonville, Fla., for plaintiff-appellee.
Appeal from the United States District Court for the Middle District of Florida, John H. Moore, II, Judge.
Before GODBOLD, Chief Judge, RONEY and TJOFLAT, Circuit Judges.
PER CURIAM:


1
The United States says that appellant's appeal is moot, and appellant says it is not.  We are not able to determine from the record before us whether appellant will suffer adverse legal consequences that will cause his appeal not to be moot.   See Benton v. Maryland, 395 U.S. 784, 89 S.Ct. 2056, 23 L.Ed.2d 707 (1969).


2
We, therefore, REMAND the case to the district court for the limited purpose of consideration of mootness.  The court may conduct an evidentiary hearing on the matter, if necessary.   See e.g., Dupris v. U.S., 446 U.S. 980, 100 S.Ct. 2959, 64 L.Ed.2d 836 (1980);  Vitek v. Jones, 436 U.S. 407, 98 S.Ct. 2276, 56 L.Ed.2d 381 (1978);  Patterson v. Warner, 415 U.S. 303, 94 S.Ct. 1026, 39 L.Ed.2d 343 (1974);  Spomer v. Littleton, 414 U.S. 514, 94 S.Ct. 685, 38 L.Ed.2d 694 (1974);  Foley v. Blair & Co., 414 U.S. 212, 94 S.Ct. 405, 38 L.Ed.2d 422 (1973);  City of Waco v. EPA, 620 F.2d 84 (5th Cir.1980).  The district court's findings shall be certified to this court as a supplemental record.  Jurisdiction is retained for all other purposes.


3
REMANDED.